Citation Nr: 1202321	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In July 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to service connection for an acquired psychiatric disease, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has hepatitis C that was contracted during active military service.  

2.  Service connection for an acquired psychiatric disorder was disallowed in an unappealed August 1994 RO decision.  

3.  Evidence submitted since the August 1994 RO decision, in which service connection for an acquired psychiatric disorder was disallowed, that was not previously before agency decision makers and is not redundant or cumulative of evidence already of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for an acquired psychiatric disease and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2011).  

2.  The August 1994 RO decision, in which service connection for an acquired psychiatric disease was disallowed, is final.  38 U.S.C.A. § 7105(c) (West 2002).  

3.  New and material evidence having been submitted, the criteria for reopening a claim of entitlement to service connection for an acquired psychiatric disease have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the instant document, the Board makes no determination unfavorable to the Veteran.  Rather it grants his appeal as to entitlement to service connection for hepatitis C and reopens his claim of entitlement to service connection for an acquired psychiatric disease.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  


I.  Hepatitis C claim

VA received the Veteran's claim of entitlement to service connection for hepatitis C in January 2006.  In February 2006 he provided a completed questionnaire addressing hepatitis risk factors .  He indicated that he had never used intravenous drugs, never used internasal cocaine, never shared toothbrushes or razors, never had a blood transfusion, never had hemodialysis, and never had acupuncture with non-sterile needles.  He reported that he had engaged in high-risk sexual activity, explaining that during service he had high risk sexual activity with a prostitute.  He also indicated that he was exposed to contaminated blood or fluids.  In a June 2006 statement he explained the latter reference stating that he had surgical treatment in Thailand for a pilonidal cyst.  

Service treatment records document that he was surgically treated for a pilonidal cyst in July 1966.  More importantly in this case, a Takhli Air Base, Thailand Dispensary note from October 1966 documents that he was seen for a urethral discharge and that he had contact 10 days earlier and did not use a condom.  This then is consistent with his June 2006 report of high-risk sexual activity during service.  

Of record is a January 2001 VA laboratory report that the Veteran was positive for Hepatitis C antibody.  In June 2006, VA afforded the Veteran a compensation and pension (C&P) examination to determine the etiology of his hepatitis C.  The examiner indicated that she had reviewed his claims file.  In providing an expert opinion as to the cause of his hepatitis C, the examiner stated as follows:

Veteran believes his pilonidal cyst abscess, with surgical excising in June 1966 caused the hepatitis C.  Sterile surgical  technique was in all reasonable probability used and this procedure is not a known risk factor for acquiring hepatitis C.  His contact with a prostitute(s) in military service is the most likely and most reasonable and most risky reason for having hepatitis C.  Also record states history of substance abuse, but gives no detail of when or what.  

The examiner also provided a "Medical opinion summary" in which she stated that the Veteran's hepatitis C was less likely than not caused by or a result of his military service.  Her explanation was "contact with prostitute(s) while in service in VietNam is his greatest known risk factor fo (sic) hepatitis C.  This would constitute willful misconduct and therefore his hepatitis is less than 50/50 probability due to mil. service."  

The Board finds this medical opinion to be evidence favorable to a grant of service connection for hepatitis C.  The examiner stated that the most likely cause of the Veteran's hepatitis C was sex with prostitute(s).  Indeed, this is one of the risk factors listed on the questionnaire sent to the Veteran by VA and it is the only risk factor acknowledged by the Veteran in that questionnaire.  The examiner's statement that his hepatitis C was not caused or the result of his military service is not an expert medical opinion because her rationale for that conclusion was her own legal determination that his sexual activity with prostitute(s) was misconduct.  As this is not a medical reason for the unfavorable conclusion, that part of her opinion is without any probative value.  What is clear from her medical opinion is that the most likely cause of his hepatitis C is his sexual activity with a prostitute during service.  

Statute does provide that no compensation shall be paid if the disability is a result of the veteran's own willful misconduct.  38 U.S.C.A. § 1110.  "Willful misconduct" means an act involving conscious wrongdoing or known prohibited action; (1) it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (2011).  

The Board finds that the Veteran's engagement in unprotected sex during service was not willful misconduct because there is no evidence that he acted with knowledge of or wanton and reckless disregard for any probable consequences of such act.  

In February 2008, VA again afforded the Veteran a C&P examination with regard to his claim of entitlement to service connection for hepatitis C.  The examiner stated that the Veteran 

is schizophrenic and exhibited extreme flight of ideas.  History was very difficult to obtain.  Based on interview and review of records risk factors include:  1.  IV and nasal drug use after military service; which drugs and extent of use impossible to know  2. High risk sexual exposure both during and after military service  3. The specific risk factor mentioned in the claim-pilonoidal cyst surgery in service is such an extraordinary low risk that it does not figure at all in assignment of cause.  

The Board affords this opinion only the most minimal of probative weight.  Facts relied on by the examiner are inconsistent with what the Veteran reported in the questionnaire at the outset of his claim, and inconsistent with any findings from the earlier examination.  The Board finds the Veteran's earlier reports more probative.  In particular the Board finds his report in the questionnaire more probative than what the 2008 examiner reported as having gleaned from the examination interview.  This is because in that questionnaire the Veteran specifically indicated in writing, when he would not have had any time constraints and had time to reflect on his history, that he had never used intravenous drugs or internasal cocaine.  He also indicated only that he had high risk sexual activity during service.  This earlier report is also consistent with his service treatment records.  

Moreover, the February 2008 examiner's report has its own indices of unreliability.  The examiner stated that he did not know what drugs were used and indicated that he did not have a detailed history of the Veteran's sexual activity.  The examiner also referred to the Veteran's schizophrenia and extreme flight of ideas and that it was very difficult to obtain a history from the Veteran; making highly unreliable anything that the Veteran may have reported during that examination that he had not previously reported.  Hence, little value can be attributed to what the Veteran may have said about unprotected sex after service or drug use.  What is well documented is that during service the Veteran reported unprotected sex and reported for medical treatment for a urethral discharge.  This is the only unprotected sex that is clearly documented in the record.  The examiner's statements about the difficulty in obtaining a history during the examination, that the examiner did not even know what drugs were supposedly used and that he did not have a detailed history of the Veteran's sexual history indicates to the Board that the factual basis for the negative nexus opinion is tenuous at best.  Given that the Board finds the written report of risk factors more probative of what risk factors the Veteran actually had, the Board finds that the examiner's rationale is so inconsistent with that report that it is not to be afforded any significant weight.  

The Board finds the most probative statement of risk factors that provided by the Veteran in his 2006 statement and the most probative expert medical evidence the 2006 examiner's statement that the most likely cause of his hepatitis C was sex with prostitute.  

For the reasons stated above, the Board finds the preponderance of evidence is favorable to a finding that the Veteran contracted his current hepatitis C during active service.  Hence, his appeal must be granted and service connection for hepatitis C must be granted.  


II.A.  Psychiatric claim

The claims file includes a long history of the Veteran seeking service connection for disability due to an acquired psychiatric disease.  VA denied the claim numerous times prior to when the Veteran filed his March 2006 claim that gave rise to this appeal.  Generally, once the RO or the Board denies a claim, and the denial becomes final, the claim cannot be reviewed on the merits.  Hence, the Board must first determine if the claim may be reopened for review.  

Once the RO makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, notice of the decision along with notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.103(b)(1), 19.25 (2011).  An appeal of an RO decision to the Board is initiated by the filing of a notice of disagreement.  38 U.S.C.A. § 7105(a).  Except in the case of simultaneously contested claims (which this is not) the notice of disagreement must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105(b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011).  If a timely notice of disagreement is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c).  

As to decisions on appeals to the Board, once the Board reaches its decision it shall promptly mail a copy of the decision to the claimant and to his authorized representative if he or she has one.  38 U.S.C.A. § 7104(e).  Except as provided by statute, when a claim is disallowed by the Board the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b).  

The exception to the above rule of not revisiting a claim is that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 1976, VA first received from the Veteran a claim of entitlement to service connection for psychiatric disease; which he referred to as his nerves.  In May 1976, an RO informed him that his claim had been denied because the evidence did not show that psychiatric disability was incurred in or aggravated by service and was not more than 10 percent disabling.  He appealed that decision and in May 1977 the Board denied his appeal based on factual findings that a neuropsychiatric disorder did not manifest during service and was first diagnosed in 1971, several years after separation from service.  

At the time of the May 1977 decision the Veteran had been diagnosed with paranoid schizophrenia.  

Since that initial claim the Veteran has filed numerous claims of entitlement to service connection for disability due to psychiatric disease.  A November 1983 hospital summary from the VA in Canandaigua New York documents a diagnosis of passive aggressive personality disorder and undifferentiated schizophrenia.  A hospital summary from a VA medical facility in Tuskegee, Alabama in February to March 1978 includes a diagnosis of adjustment reaction to adult life.  A January to February 1990 record report from the VA Hospital in Tomah, Wisconsin includes the following diagnoses:  chronic paranoid schizophrenia, alcohol dependence in full remission, opoid abuse, cannabis abuse, amphetamine or similar acting sympathomimetic abuse, and antisocial personality disorder.  

In October 1983, the Veteran again filed a claim of entitlement to service connection for psychiatric disease, this time specifying traumatic stress syndrome.  The RO denied service connection for an acquired psychiatric disorder, claimed as traumatic stress  disorder, in a June 1982 rating decision and sent notice of this determination to the Veteran and his representative in July 1982, including notice of his procedural due process and appellate rights.  There is no evidence in the claims file that he filed a timely notice of disagreement with this decision.  The RO issued a confirmed rating decision in December 1983 but there is no indication that the Veteran was informed of this action.  In an August 1994 rating decision the RO stated that service connection for an acquired psychiatric disorder was last denied in July 1982 and that new and material evidence had not been submitted to reopen the claim.  He and his representative were notified of that decision and of his appellate and procedural rights that same month.  The claims file is absent for a notice of disagreement with that decision received by VA within one year of the mailing of notice of the decision.  

The last final disallowance of a claim of entitlement to service connection for an acquired psychiatric disorder is therefore the RO decision issued in August 1994.  One unestablished fact necessary to substantiate his claim is that an acquired psychiatric disorder had onset during service or was caused by his active service.  

Following the August 1994 RO determination, VA next received a claim of entitlement to service connection for an acquired psychiatric disorder in March 2006, which he specified as PTSD.  In August 2006 the Veteran submitted a statement alleging two in-service stressors.  He reported that in the summer of 1964 he witnessed fellow serviceman, with the initials "O.H.," electrocuted .  He reported that he then became a hypochondriac during service, that military doctors failed to notice that his hypochondria was a symptom of melancholia - essentially that this was the onset of his psychiatric disease.  He also reported a second incident that he alleged occurred in August 1967.  He stated that "M.E.' was killed in combat in Vietnam, the Veteran was at an Air Force base in Maine, was told of his death, and that the Veteran's denial of M.E.'s death either caused or exacerbated his psychiatric disease.  In October 2009, the Veteran indicated that he wished to continue his appeal and stated "For stressor - trauma sexual stress."  

These statements of stressors are new and material evidence with regard to his claim of entitlement to service connection for an acquired psychiatric disease.  They are new evidence because, as of the time of the last final disallowance of his claim he had not alleged any specific in-service event relevant to onset or cause of an acquired psychiatric disease.  The evidence is material because it relates to an unestablished fact necessary to substantiate his claim - in-service onset of psychiatric disease - and raises a reasonable possibility of substantiating the claim.  It raises a reasonable possibility of substantiating the claim because if, with VA assistance, it is shown that he has PTSD or any other acquired psychiatric disease that was caused by one of the alleged in-service events, his claim could be granted.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record raises a reasonable possibility of substantiating the claim").  

Because new and material evidence has been submitted, the Board must reopen the claim of entitlement to service connection for an acquired psychiatric disease.  VA must further develop the claim prior to addressing the merits of the claim.  Hence, although the claim is reopened, the Board must remand the issue to the RO/AMC.  This is addressed in the remand portion of this document.  


ORDER

Service connection for hepatitis C is granted.  

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  


REMAND

A remand is necessary so that VA can fulfill its duty to assist the Veteran in obtaining evidence to substantiate his claim of entitlement to service connection for an acquired psychiatric disease.  This duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran.  

The record shows that the Veteran was awarded disability benefits by the Social Security Administration (SSA) as of 1975 but there is no indication that VA has attempted to obtain administrative determinations and any existing underlying medical evidence from the SSA.  In a statement of income and net worth, dated in December 1977, the Veteran indicated that he was in receipt of Social Security benefits.  He submitted a November 1976 letter from the Social Security Administration documenting that he was entitled to disability payments as of 1975.  
Given that the Veteran was hospitalized for psychiatric disease  several times prior to 1975 it is reasonable to assume that the any records held by the SSA with regard to his disability claim may very well be relevant to his claim of entitlement to service connection for a psychiatric disorder.  On remand, the RO/AMC must attempt to obtain such records.  

In his initial claim of entitlement to service connection for a psychiatric disorder, received in 1976, the Veteran reported that he first saw a VA physician for psychiatric symptoms at a New Orleans VA Hospital in 1969.  He has asserted that he received VA psychiatric treatment at a facility in Miami, Florida as far back as 1967.  In May 1980 notes of treatment at the VAMC in Miami Florida, the Veteran reported that while being treated in San Francisco his treatment provider had called Dr. Linhoff at the VAMC Miami.  Another note from June 1980 indicates that he was seeking to renew treatment with Dr. Linoff.  In a statement received from the Veteran in April 2010 he stated that he had been treated by Dr. Linoff at the Miami VAMC in approximately 1970 and continued treatment on and off until 1978 to 1979.  During the hearing before the undersigned the Veteran testified that he received psychiatric treatment at a Miami VA medical facility in 1967.  July 2011 transcript at 6.  

The RO has made extensive efforts to obtain all of the identified VA treatment  records.  After review of the claims file however, the Board has determined that there is insufficient evidence to conclude that records of treatment in the 1960s or 1970s at a VA medical facility in New Orleans or at the VAMC in Miami are not available.  On remand, the RO/AMC must make additional attempts to obtain records of treatment of the Veteran at VA medical facilities in Miami prior to 1980 and at VA medical facilities in New Orleans prior to 1982.  

During the hearing before the undersigned the Veteran testified that he served in Vietnam and was in a very dangerous area, including that he was exposed  to sniper fire and explosions.  Id. at 6.  Service personnel records include a chronological listing of service documenting that the Veteran was stationed with the 355th Sup Sq. at Takhli Air Base in Thailand from November 1965 to December 1966 and served as a Material facilities specialist.  A certificate signed by the Veteran in May 1967 documents that he served from November 1965 to November 1966 in an unaccompanied status in Thailand.  

It is unclear from these records whether the Veteran was ever in an area during service that would be consistent with his reports and consistent with a stressor involving fear of enemy or terrorist activity.  On remand, the RO/AMC must conduct the necessary research, including obtaining any available unit reports, to determine if the Veteran was in such an area.  

Next, it does not appear from the record that VA has met its duty to assist the Veteran in obtaining evidence to verify the probability that he witnessed the electrocution of a fellow serviceman with the initials "O.H." in the summer of 1964.  This must be accomplished on remand.  Similarly, the RO/AMC must make efforts to determine if a member of the U.S. Marine Corps, "M.E.", was killed in action in August or September 1967, given that the Veteran has reported that this event led to his psychiatric symptoms.  

Finally, the Board finds the record to be such that VA has a duty to afford the Veteran an examination with regard to his claim of entitlement to service connection for an acquired psychiatric disease.  The scope of the opinion will depend on what events or conditions of service have been verified.  This must be accomplished on remand.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any available administrative determinations and medical evidence with regard to the Veteran's claim for Social Security disability benefits.  Associate all obtained evidence with the claims file.  If no evidence is available, obtain a negative reply or replies as appropriate and associate with the claims file those replies and documentation of all efforts to obtain the evidence.  

2.  Obtain any and all records of treatment of the Veteran at the Miami VAMC prior to 1980 and a New Orleans VA  medical facility prior to 1982.  Requests must specifically ask for any records of treatment that have been perpetualized or archived.  Follow up on all leads.  Associate all obtained evidence with the claims file.  If no evidence is available obtain a negative reply or replies as appropriate and associate with the claims file documentation of efforts to obtain the evidence and the negative replies.  

3.  Conduct all necessary research, including obtaining any available unit reports of the 335th Supply Squadron and contacting the JSRRC, to determine if the Veteran ever served in an area that was subject to enemy attack between November 1965 and December 1966.  Even though this period exceeds 60 days, the AOJ must make as many requests to the JSRRC as is necessary to encompass this period, to include in 60 day increments.  Associate all obtained evidence with the claims file, including any negative responses and documentation of all efforts to complete the research.  

4.  Conduct all necessary research, including obtaining any available unit reports of the 23rd supply squadron, the 835th supply squadron, and McConnell Air Force Base, and contacting the JSRRC, to determine the serviceman identified by the Veteran in the August 2006 PTSD stressor questionnaire (the RO/AMC must use the full name for "O.H." as supplied by the Veteran in that questionnaire when the RO/AMC makes its requests) died between June 1, 1964 and September 1, 1964 in an area where the Veteran would have been present.  Also conduct all indicated research, including contacting the JSRRC, to determine if a member of the U.S. Marine Corp identified by the Veteran in the August 2006 PTSD stressor questionnaire (the RO/AMC must use the full name for "M.E." as supplied by the Veteran in that questionnaire when the RO/AMC makes its requests), was killed in action in Vietnam in August or September 1967.  The RO/AMC must make as many requests as necessary to encompass the time periods for both of these reported events, to include in 60 day increments.  Associate all obtained evidence with the claims file, including any negative responses and documentation of all efforts to complete the research.  

5.  After completing the above development and ensuring that any obtainable relevant evidence has been associated with the claims file, schedule the Veteran for a VA psychiatric examination.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The RO/AMC and the examiner must complete the following:  

(a)  If the RO/AMC's research discloses that the Veteran served in an area that was subject to enemy attack at any time between November 1965 and December 1966 it must inform the examiner of this fact and the examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has PTSD, or any other acquired psychiatric disorder due to a stressor involving fear of enemy or terrorist activity during that period.  The examiner must include a complete rationale (explanation) for any conclusion reached.  

(b)  If the RO/AMC's research discloses that the individual identified by the Veteran as having been electrocuted in 1964 was indeed electrocuted in an area where the Veteran may have been present, it must inform the examiner of this fact and the examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has PTSD or any other acquired psychiatric disorder as the result of witnessing this incident.  The examiner must include a complete rationale (explanation) for any conclusion reached.  

(c)  If the RO/AMC's research discloses that the U.S. Marine individual identified by the Veteran as having been killed in action in August 1967 was indeed killed in action, it must inform the examiner of this fact and the examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has PTSD or any other acquired psychiatric disorder as the result of hearing about this incident shortly thereafter while residing in the U.S.  The examiner must include a complete rationale (explanation) for any conclusion reached

(d)  The examiner must identify all psychiatric disorders that the Veteran has had at any time since he filed his claim in March 2006, including but not limited to PTSD, bipolar disorder, and schizophrenia.  The examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the identified disorders had onset during the Veteran's active service or were caused by the Veteran's active service.  The examiner is specifically asked to provide an opinion as to whether the Veteran exhibited any signs of hypochondria during his active military service, and if so, whether it is at least as likely as not (a 50 percent or greater probability) this was an indication of the onset of any psychiatric disorder.  If the examiner diagnoses a psychosis, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the psychosis manifested within one year of the Veteran's separation from active service in September 1967 (i.e. between September 1967 and September 1968).  The examiner must provide a complete rationale (explanation) for all opinions rendered.  

6.  Then, after ensuring that the above development is completed and the examination is adequate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


